Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3 & 6-20 have been allowed. The following is an examiner’s statement of reasons for allowance: Applicant’s arguments AND amendments filed Aug. 9, 2022 , have been fully considered and are persuasive.  The previous rejection(s) have been withdrawn. There is no motivation nor rationale for why one of ordinary skill in the art would use a first sensor, and second sensor arrangement as well as a reference marker mounted to a movable trolley in combination with a trolley mounted spreader of a container cranes. Thus one of ordinary skill in the art would not reasonably combine these limitations to render the claimed invention obvious. 
With respect to automation and/or remote control of container cranes Applicants claimed invention allows accurate positioning of a container onto a vehicle chassis by tracking both the container via the trolley-mounted first sensor and trolley-mounted reference marker and second sensor arrangement. The first sensor controls spreader and container positioning and the second sensor arrangement senses chassis  position. 
The relevant art discloses crane calibration systems as well as chassis sensing arrangements. However, none of the references disclose or teach in combination referencing a crane trolley to locate the position of the container when attached to the spreader and determining chassis location with a second sensor arrangement mounted to a movable trolley. The combination of sensors and reference markers accurately locates and positions a container to a vehicle chassis. The nonobviousness of the claimed invention is thus in the combination of limitations rather than in any specific limitation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY W ADAMS whose telephone number is (571)272-8101. The examiner can normally be reached Mon - Fri, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571)272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY W ADAMS/Primary Examiner, Art Unit 3652